El Juez Puesidente Senos, del Tobo,
emitió la opinión del tribunal.
Aunque todos estos casos se tramitaron separadamente en la corte de distrito, se consideraron por el juez senten-ciador en una sola opinión, y aunque los recursos se radica-ron también separadamente en esta Corte Suprema, la vista *488de los mismos se celebró en nn solo acto. Las cuestiones de hecho y de ley envueltas son idénticas en todos. Siendo ello así, sólo será necesario emitir una opinión.
Se alega en las demandas que la sociedad civil, domici-liada en Arroyo, P. R., Sucesores de C. y J. Fantauzzi, que es una compañía agrícola e industrial constituida con arre-glo a las leyes de esta Isla y de la cual cada uno de los de-mandantes es socio, rindió, de acuerdo con la ley, su decla-ración sobre beneficios obtenidos en el año 1918, a los efec-tos de determinar la contribución sobre ingresos, que pagó tal como fué fijada por el Tesorero de Puerto Pico.
Que los demandantes, durante el dicho año 1918 no tu-vieron de fuentes radicadas en Puerto Pico ningún ingreso por el cual estuvieran obligados a formular planilla individual y sólo devengaron los ingresos que hubieran podido percibir de la expresada sociedad, como socios de la misma.
Que el 10 de diciembre de 1919 el Tesorero consideró como ingresos individuales de cada uno de los demandantes la parte que les correspondía como socios de Sucesores de C. y J. Fantauzzi y formuló una planilla cobrando la contri-bución correspondiente.
Que notificados los demandantes pidieron al Tesorero que reconsiderara su resolución y éste se negó a ello. Parece conveniente transcribir la resolución del Tesorero en el pri-mero de los casos. Es idéntica en los demás. Dice así:
“San Juan, P. E. — Febrero 1, 1920. — Sr. Graciano Fantauzzi, c/o José Mananton Fantauzzi, Arroyo, P. R. — Señor: Como resolu-ción a la solicitud de reconsideración respecto al ingreso neto y la contribución impuesta a la planilla No. 9, por el año natural termi-nado en 31 de diciembre de 1918, fundada en que: 'habiendo la so-ciedad Sues. C. y J. Fantauzzi declarado en su planilla el ingreso correspondiente a la persona a que se refiere esta alzada y estando para ser pagada por dicha sociedad la contribución correspondiente, no procede a nuestro juicio, cobrar esa contribución a los miembros de esta sociedad civil, porque entonces estaríamos en el caso de una doble contribución, cosa que a nuestro juicio no permite la ley, en el caso que nos ocupa, motivo por el cual no se ha hecho declaración *489individual,’ por la presente se le notifica que ba sido declarada sin lugar porque la sección o de la ley dispone que en el caso de un in-dividuo, el término ‘ingreso neto’ significa el ingreso definido en la sección 6, menos las deducciones prescritas en la sección 8. — La sec-ción 6 de la Ley de Ingresos define el ingreso bruto como las ganan-cias, beneficios, utilidades, etc., cualquiera que sea su índole o pro-cedencia. — Dentro de los términos de esta definición están incluidos como beneficios los procedentes de sociedades civiles cómo uno de los ingresos brutos. — La sección 8 indica las deducciones admisibles del ingreso bruto, a los fines de computar el ingreso neto, y entre dichas deducciones no existe ninguno aplicable a los ingresos deriva-dos de sociedades civiles. — En virtud de lo expuesto, el ingreso proce-dente de sociedades civiles debería estar sujeto a contribución normal y adicional en la misma manera y en igual forma que cualquier otro ingreso, a no ser por la ■ disposición terminante contenida en la sección 11 de la ley, que indica que, para computar la contribución normal solamente, se permitirá deducir del ingreso el importe reci-bido como dividendo de una corporación, o como beneficio de una sociedad que está sujeta a contribución sobre su ingreso neto. Esta sección de la ley especifica ciara y terminantemente que el ingreso procedente de sociedades civiles, será deducible para los fines de computar la contribución normal solamente, es decir, no será deducible para los fines de computar la contribución adicional, quedando, por lo tanto, sujeto a tributación sobre el exceso de $5,000.00 a los tipos graduados que prescribe la sección 4 de la repetida ley. — Esta resolución será firme, a menos que dentro de quince días a contar desde la fecha de la presente, recurra usted en alzada ante la Junta de Revisión e Igualamiento, para lo cual deberá usar el modelo in-cluso.— Atentamente, (f) E. M. Vasallo. — Tesorero Interino de P. R.”
Que los demandantes acudieron en alzada a la Junta de Revisión e Igualamiento y la Junta confirmó la resolución del Tesorero, pagando los demandantes la contribución bajo protesta e iniciando los pleitos que estamos considerando.
Después de la narración de los anteriores becbos en forma mucho más extensa, alegan los demandantes que la contribu-ción que se les impuso y que pagaron bajo protesta es erró-nea, injusta e ilegal:
“(a) Porque dicha contribución ha sido determinada y compu-*490tada por el Sr. Tesorero de Puerto Rico amparándose para ello en las leyes votadas por la Asamblea Legislativa de Puerto Rico impo-niendo contribuciones sobre ingresos, especialmente en la ley No. 80 aprobada por dicha Asamblea Legislativa en 26 de junio de 1919, titulada ‘Ley para proveer de rentas a El Pueblo de Puerto Rico mediante la imposición de determinadas contribuciones sobre ingre-sos, para derogar la ley del Congreso de Estados Unidos de septiem-bre 8 de 1916, enmendada en octubre 3, 1917, para derogar la sec-ción l4 de la Ley No. 8 de la Asamblea Legislativa de Puerto Rico, aprobada en 12 de diciembre de 1918, para asignar la suma de $600,800.00 para llevar a efecto las disposiciones de las secciones 2, 4 y 5 de la Ley No. 8 antes citada, y para otros fines,’ y dicha ley, así como la No. 59 aprobada en 4 de diciembre de 1917 para proveer de rentas adicionales para el Pueblo de Puerto Rico mediante la imposición de1 determinadas contribuciones adicionales sobre ingresos y para otros fines, la ley No. 8 de 12 de diciembre de 1918 exten-diendo los efectos de la antes citada ley al año económico de 1918-19, y las demás leyes sobre la materia dictadas por la Asamblea Le-gislativa de Puerto Rico, son anticonstitucionales, porque la Asam-blea Legislativa de Puerto Rico de acuerdo con las provisiones de su Carta Orgánica, no tiene facultades para decretar leyes de Income Tax; porque la ley del Congreso de fecha 3 de octubre de 1917, titulada ‘para proveer de rentas por motivos de' Guerra’ en su sección 5*, que forma hoy la sección 3366 de los Estatutos Revi-sados de los Estados Unidos, no concedió a la Legislatura de Puerto Rico tal facultad; y en el caso de que así se entendiera, no puede hacer por ella el Congreso una delegación de sus facultades exclu-sivas eoncedídasle por la sociedad de Estados, en cuya virtud las re-feridas leyes de Income Tax invocadas por el Sr. Tesorero de Puerto Rico no obligan a vuestro peticionario ni a ningún contribuyente de Puerto Rico;
“ (&) Porque aún en el caso de que las referidas leyes de Income Tax votadas por la Asamblea Legislativa de Puerto Rico tuvieran fuerza y valor alguno, ellas no autorizan la determinación y compu-tación de la contribución objeto de esta querella, ni obligan a vues-tro peticionario al pago de dicha contribución como miembro de una sociedad civil, ni como individual ni como adicional, estando vuestro peticionario exento del pago de dicha contribución bajo las provi-siones de la ley aplicable al caso de esta contribución, o sea la No. 59 titulada ‘Ley para proveer de rentas adicionales para el Pueblo de Puerto Rico’ decretada por la Asamblea Legislativa de Puerto *491Eieo y aprobada en 4 de diciembre de 1917, tal como fué extendida para regir durante el año económico de 1918 a 1919, por la Ley No. 8 de 12 de diciembre de 1918, y derogada por la ley No. 80 aprobada en 26 de junio de 1919;
“(c) Porque los ingresos que han servido de base para la impo-sición de la contribución que es objeto de esta querella, no son in-gresos realmente percibidos por vuestro peticionario, sino devenga-dos de acuerdo con los balances de la entidad de que es socio, y acu-mulados a las resultas de la gestión social hasta la liquidación de la susodicha sociedad Sues. C. y J. Fantauzzi, y porque aun cuando fueran ingresos realmente percibidos, éstos fueron devengados du-rante el año de 1918 y no pueden computarse y determinarse, como los determinó el Sr. Tesorero de P. E., de acuerdo con la ley No. 80, aprobada en 26 de junio de 1919, en cuya época entró en vigor.”
El Tesorero, por medio del Fiscal General de Puerto Eico, alegó como excepción previa que las demandas no adu-cían hechos suficientes para determinar una causa de acción. La excepción fué discutida y declarada con lugar, dictándose sentencia en todos los casos en contra de los demahdantes, que interpusieron entonces los presentes recursos de apela-ción.
Los alegatos de los apelantes contienen una asignación separada de siete errores, que luego no se discute separada-mente. En la parte de los alegatos titulada “argumenta-ción” se sigue el orden de los motivos expresados en la de-manda, que dejamos copiados textualmente, a virtud de los cuales los demandantes sostuvieron que la contribución que se les cobraba era errónea, injusta e ilegal. En nuestro es-tudio seguiremos igual orden.
Sostienen los apelantes que la contribución es ilegal porque “las leyes decretadas por la Asamblea Legislativa de P. E. imponiendo contribuciones sobre ingresos, especialmente la ley No. 80 de 26 de junio de 1919 .... son inconstitucionales, porque dicha Asamblea .... no tiene facultades para decretar leyes de ‘income tax’ . . . .”
No tienen razón a nuestro juicio, los apelantes. En rea-lidad de verdad la única ley impugnada por ellos es.la No. *49280 de 1919 (p. 613), aprobada el 26 de junio de 1919 para regir basta el 30 de junio de 1921. Su título, en lo perti-nente, es como sigue:
“Para proveer rentas para el Pueblo de Puerto Rico mediante la imposición de determinadas contribuciones sobre ingresos, para derogar la ley del Congreso de los Estados Unidos de septiembre 8, 1916, enmendada en octubre 3 de 1917, para derogar la sección 1 de la ley No. 8 de la Asamblea Legislativa de Puerto Rico, aprobada el 12 de diciembre de 1918, para asignar. ...”
Y su sección 77, dice:
“De acuerdo con lo que dispone la Sección 5 de la Ley Federal de octubre 3, 1917, concediendo facultades a la Asamblea Legisla-tiva de Puerto Rico para enmendar, alterar, modificar o revocar las leyes sobre contribución de ingresos vigentes en Puerto Rico, me-diante debida legislación, por la presente queda derogada en Puerto Rico la Ley Federal de septiembre 8, 1916, según fue enmendada en octubre 3 de 1917, excepto que la misma continuará en vigor en lo que respecta a la imposición y cobro de todas las contribuciones devengadas en virtud de la misma, y para la imposición y cobro de todas las multas que Layan sido impuestas, o fuere necesario imponer en relación con dichas contribuciones; Disponiéndose que para el año natural de 1918, no se cobrará ninguna contribución de ingresos distinta de la establecida por la presente Ley.” Leyes de 1919, pág. 671.
La ley del Congreso a que se refiere la Legislatura de Puerto Rico es la ley sobre “War Income Tax” cuya sec-ción 5, lee como sigue:
“Sección 5. — Que las disposiciones de este Título no se extende-rán a Puerto Rico ni las Islas Filipinas, y las legislaturas de Puerto Rico y las Filipinas tendrán facultad para enmendar, alterar, modi-ficar o derogar, mediante la adecuada legislación, las leyes de con-tribución sobre rentas en vigor en Puerto Rico y en las Filipinas, respectivamente.” 40 U. S. Statutes at Large, 302.
Además el 24 de febrero de 1919 se aprobó la ley del Congreso para proveer rentas y para otros fines, cuya sec-ción 261, dice:
*493“Sección 261. — Que en Puerto Rico y las Islas Filipinas la con-tribución sobre rentas será impuesta, tasada, cobrada y pagada de conformidad con las disposiciones de la Ley de Rentas de 1916 se-gún lia sido enmendada.
“Las planillas se barán y las contribuciones se pagarán de acuerdo con el Título I de dicha ley en Puerto Rico o en las Islas Fi-lipinas, según los casos, por (1) todo individuo que sea ciudadano o residente' de Puerto Rico o las Islas Filipinas o derive rentas de fuentes allí existentes, y (2) toda corporación creada u organizada en Puerto Rico o las Islas Filipinas o que derive rentas de fuentes allí existentes. Un individuo que no sea ciudadano ni residente de Puerto Rico o de las Islas Filipinas pero derive rentas de fuentes allí existentes pagará contribución en Puerto Rico o las Islas Fili-pinas como individuo extranjero no residente, y una corporación creada u organizada fuera de Puerto Rico o de las Islas Filipinas y que derive rentas de fuentes allí existentes pagará contribución en Puerto Rico o las Islas Filipinas como corporación extranjera. Para los fines de la sección 216 y del párrafo (6) del inciso (a) de la sec-ción 234, una contribución impuesta en Puerto Rico o las Islas Fi-lipinas sobre la renta neta de una corporación no será considerada como una contribución de acuerdo con este Título.
“Las legislaturas de Puerto Rico y de las Islas Filipinas ten-drán facultad para enmendar, alterar, modificar o derogar, mediante la adecuada legislación, las leyes de contribución sobre rentas en vigor en Puerto Rico y en las Islas Filipinas, respectivamente.” 40 U. S. Statutes at Large, 1087.
No Ray duda alguna del poder del Congreso para actuar en la forma en que lo Rizo con respecto a Puerto Pico. Su autoridad emana claramente de la Constitución y sus En-miendas y del Tratado de París. No seguiremos a las par-tes en su discusión sobre este extremo. Pero los apelantes sostienen que partiendo de la base de las propias leyes fe-derales citadas, la Legislatura de Puerto Rico carecía de facultad para aprobar la ley No. 80 de 1919 (p. 613) que es una ley de “income tax,” pues ella sólo tenía poder para enmendar, alterar, modificar o derogar la Ley Federal sobre la materia, no para poner en vigor una ley nueva.
El apelado contesta que independientemente de las leyes especiales citadas, la sección 37 del Acta Jones (marzo 2, *4941917, Fed. Stat. Ann. 1918) al disponer que “La autoridad legislativa estatuida por la presente se aplicará a todos los asuntos de carácter legislativo que no sean localmente in-aplicables .” confirió a la Legislatura de Puerto Rico todo el poder necesario para aprobar leyes sobre “income tax.” Cita el apelado en apoyo de su contención el caso de W. C. Peacock & Co. v. Pratt, 121 Fed. 772 (58 C. C. A. 48), en el que la Corte de Circuito de Apelaciones del No-veno Circuito, interpretando un precepto semejante de la Ley Orgánica de Hawaii, dijo:
“La única restricción de las facultades de la Legislatura territorial contenida en el acta orgánica es la disposición, al efecto de que el ‘poder legislativo del territorio se extenderá a todos los asuntos que sean legítimamente materia de legislación y -no inconsistentes con la Constitución y leyes de los Estados Unidos aplicables a la región.’ No bay limitación expresa de poderes en materia de con-tribución. La sección citada es idéntica a las que' se han insertado habitualmente en las leyes orgánicas estableciendo gobiernos territo-riales. Dispone en substancia que la legislatura territorial no po-drá invadir los dominios del Congreso en cuanto a materia de legis-lación; pero aparte de eso le concede todos los poderes que tiene la legislatura de un estado. Clinton v. Englebrecht, 13 Wall. 434 (U. S.), 20 L. Ed. 659; Maynard v. Hill, 125 U. S. 190, 8 Sup. Ct. 723, 31 L. Ed. 654; Cope v. Cope, 137 U. S. 682, 11 Sup. Ct. 222, 34 L. Ed. 832. En el caso de Clinton v. Englebrecht se dijo lo siguiente:
“ ‘La teoría sobre la cual se han organizado los gobiernos para las distintas regiones del territorio de los Estados Unidos, ha sido siempre la de dejar a los habitantes de los mismos todas las facul-tades del gobierno propio compatibles con la supremacía y supervi-sión de la autoridad nacional y con ciertos principios fundamentales establecidos por el Congreso.’ “La disposición de que el poder le-gislativo se extenderá a ‘todos los asuntos que sean legítimamente materia de legislación’ incluye, por lo tanto, amplia y completa fa-, cuitad para legislar en materia de contribución.”
T contesta también el apelado que la sección 3 del Acta Jones no es obstáculo para que la sección 37 pueda ser in-terpretada en el sentido de conferir a la Legislatura toda *495la autoridad necesaria para aprobar leyes sobre “income tax,” sino que por el contrario le confiere expresa autori-dad para ello pues el “income tax” se ha considerado por las cortes como un arbitrio, “excise”, y por consiguiente está comprendido dentro de las “rentas internas.” Cita el caso de Hattiesburg Grocery Co. v. Robertson, 89 So. 369 (126 Miss. 655), donde se resolvió que:
“Una contribución sobre la renta es en último análisis simple-mente una parte de la renta tomada por el gobierno para apropiár-sela como su participación en ella, y aunque comprende algunos de los elementos tanto de la contribución sobre la propiedad como de la contribución sobre la persona, no puede estrictamente clasificarse como una contribución sobre una u otra, pues es general y necesa-riamente un arbitrio.”
I
A nuestro juicio no precisa entrar en el estudio y deci-sión del alcance que puedan tener las secciones 3 y 37 de nuestra Acta Orgánica. Oreemos que si algo faltaba, fué conferido a la Legislatura por el Congreso por las leyes es-peciales citadas y que la Legislatura de Puerto Rico no fué más allá de sus atribuciones al aprobar la ley No. 80 de 1919 (p. 613) que examinada en sí misma no es una ley nueva. Deroga la ley del Congreso al parecer para despejar la si-tuación por completo, pero pone en vigor preceptos que sus-tituyen los del Congreso sobre la materia. Las leyes de Puerto Rico sobre “income tax,” pueden considerarse como enmiendas o modificaciones de la ley federal.
Al comenzar a argumentar en sus alegatos la segunda de las cuestiones envueltas, dicen los apelantes:
“Aceptando, en aras de la argumentación, que las leyes de con-tribuciones sobre ingresos votadas por la Asamblea Legislativa de Puerto Rico tuvieran fuerza y valor por haber sido adoptadas con plenitud de facultades, sostenemos que en ese caso la contribución impuesta y cobrada al apelante' es injusta e ilegal por no estar au-torizada por la ley aplicable al caso.”
Luego analizan las leyes 59 de 1917 (vol. II, p. 385) y 8 de 1918 (vol. II p. 17) y sostienen que son las únicas aplica-*496bles al caso, ya que los ingresos de los demandantes se de-vengaron en el año económico de 1917 a 1918. Y como de acuerdo con la see. 4 de la Ley No. 59 — leyes de 1917, (vol. II, p. 387), — entre otros, todo socio de una sociedad civil tenía derecho a deducir de su declaración individual los in-gresos obtenidos como tal socio, insisten los demandantes en que resultaría inconsistente con las propias actuaciones de la Legislatura aplicar como aplicó el Tesorero al caso de los demandantes la disposición contenida en la sección 2 de la Ley No. 80 de 1919 (p. 615), que dice:
“El primer año contributivo para los efectos de la presente ley será el año natural que termine el 31 de diciembre de 1918 o cual-quier período de contabilidad de doce meses que termine durante el año natural de- 1918.”
Por dos veces reconocen los apelantes en sus alegatos el poder de la Legislatura para imponer contribuciones sobre ingresos devengados en un período anterior a la aprobación de la ley, pero insisten en que aquí se fué más lejos, porque el mismo legislador había declarado exento de tributo el in-greso que consideró tributable el tesorero.
En el caso de Brushaber v. Union Pacific Railroad Co., 240 U.S. 1, 20 (60 L. ed. 493), la Corte Suprema de los Es-tados Unidos, por medio del Chief Justice White, se ex-presó así:
“La ley fué pasada en octubre 3, 1913, y disponía para el co-bro de una contribución anual sobre rentas de diciembre a diciembre de cada año. Excepcionalmente, sin embargo, fijaba un primer pe-ríodo que incluía solamente el tiempo entre marzo 1° y diciembre 31, 1913, y se ataca esta limitada retroactividad como contraria a la cláusula del debido procedimiento de ley contenida en la Quinta. Enmienda y como incompatible con la propia Enmienda Décimosexta. Pero el tiempo de la retroactividad no se extendía más allá de la época en que la Enmienda entró en vigor, y no puede discutirse la existencia de la facultad, por virtud de la Enmienda, para imponer durante ese período de t-iempo, la contribución, sin prorrateo, y en cuanto se refiere a las limitaciones de la Constitución en otros senti-dos la contención no está abierta a discusión, pues en Stockdale v. *497Insurance Companies, 20 Wall. 323, 331 (22 L. ed. 348), sosteniendo una disposición de una anterior ley de contribución sobre rentas que era atacada por razón de su retroaetividad, se dijo:
“ ‘El derecho del Congreso a imponer esta contribución por me-dio de una nueva ley, aunque su medida haya de regirse por la renta-del año anterior, no puede dudarse; y mucho menos puede dudarse que el Congreso podía imponer tal contribución sobre la renta del año en curso, aunque parte del año había transcurrido cuando la ley fué aprobada. La resolución conjunta de julio 4, 1864, imponía una contribución de cinco por ciento sobre todas las rentas del año anterior, aunque ya se había pagado una contribución sobre las mis-mas, y nadie dudó de la validez de la contribución ni intentó resis-tirse a ella.’ ”
La circunstancia de que el ingreso estuviera exento de contribución de modo expreso por la ley anterior, en el caso de que así fuera en verdad, no impide actuar a la Legisla-tura. De hecho todo ingreso sobre el cual no se ha fijado una contribución de modo expreso, está exento de contribu-ción. Ambos casos son iguales en última instancia.
La tercera de las cuestiones envueltas se presenta por los apelantes en su alegato, así:
“En el párrafo C de la Alegación XYII de la demanda, alega vuestro peticionario que los ingresos que han servido de base para la imposición de la contribución que es objeto de esta querella, no fueron ingresos realmente percibidos por vuestro peticionario,..sino devengados de acuerdo con los balances de la entidad de que es so-cio y acumulados a las resultas de la gestión social hasta la liqui-dación de la susodicha sociedad Sues.. C. y J. Fantauzzi.”
Las demandas en estos casos son peculiares. No contie-nen una simple narración concisa de los hechos, sino que re-piten y varían y argumentan. Tomándolos de ellas hemos transcrito literalmente los motivos por virtud de los cuales los demandantes alegan que no están obligados a pagar la contribución de que se trata. Aunque la forma alternativa que se emplea y la insinuación que se hace de que los ingre-sos se acumularon a las resultas de la gestión social, introduce alguna confusión, es evidente que la sociedad liquidó *498sus operaciones y se asignó a cada socio la suma correspon-diente y tal suma quedó convertida en la propiedad individual del socio que pudo retirarla o dejarla en la sociedad.. Y siendo ello así, la cuestión queda resuelta aplicando la ju-risprudencia establecida por esta misma corte en el caso de Serrallés v. Gallardo, 32 D.P.R. 706.
“El beneficio que se deriva del interés de una persona en los ne-gocios de una sociedad, es parte de su ingreso. Las ganancias netas de una sociedad constituyen ingresos de la firma, mientras tanto permanezcan en la posesión de dicba firma o al crédito de la misma. Pero cuando una parte cualquiera de los beneficios se adjudica y reparte al socio individual, tal parte es y constituye un ingreso individual o particular del socio.” Black, Income and other Federal Taxes, (1920) párrafo 60, pág. 72, citado en Serrallés, supra.

Por virtud de todo lo expuesto, opinamos que deloen con-firmarse las sentencias recurridas.